[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            MAY 25, 2007
                             No. 06-12205                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 05-00083-CR-FTM-29-SPC

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                  versus

JOSEPH MADDOX,

                                                      Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________


                              (May 25, 2007)


Before TJOFLAT, BLACK and HULL, Circuit Judges.

PER CURIAM:
      Joseph Maddox appeals his conviction for possession with intent to

distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B). The

sole issue on appeal is whether the district court erred when it denied Maddox’s

request to enter a conditional plea of guilt.

      The district court did not plainly err. See United States v. Quinones, 97 F.3d
473, 475 (11th Cir. 1996) (stating where a defendant fails to object to plea

proceedings, we review the district court’s compliance with Rule 11 for plain error

in order to prevent manifest injustice). With the consent of the court and the

government, a defendant may enter a conditional plea of guilt by reserving in

writing the right to have an appellate court review an adverse determination of a

specified pretrial motion with consent of the court and the government. Fed. R.

Crim. P. 11(a)(2). A defendant must strictly comply with Rule 11’s conditional

plea requirements. See United States v. Pierre, 120 F.3d 1153, 1155-56 (11th Cir.

1997). The record shows that Maddox did not comply with Rule 11's requirements

that a conditional plea be reserved in writing and with the consent of the court and

Government. Additionally, neither this Court nor the Supreme Court have

addressed the discretion of the district court to refuse conditional guilty pleas.

United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003) (holding

where neither precedent nor the explicit language of the rule specifically resolves



                                            2
an issue, plain error cannot exist). Therefore, the court’s refusal to accept

Maddox’s conditional plea was not plain error.

      AFFIRMED.




                                           3